Per Curiam.
Appellant was charged by affidavit in two counts: (1) With possession of intoxicating liquor; (2) possession of a still. (Acts 1921 p. 736, §8356d Burns’ Supp. 1921.) He was tried by jury, convicted and sentenced.
The first error presented is the overruling of his motion to quash each count of the affidavit. '
On the authority of Crabbs v. State (1923), ante 248, and Powell v. State (1923), ante 258, the judgment is reversed, with instructions to the trial court to sustain appellant’s motion to quash.
Ewbank, J., dissents.'